WIGGINTON, Judge.
We have for review an appeal brought pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), from a judgment and sentence for two counts of burglary and one count of grand theft. Although we affirm the conviction, we must reverse the sentence and remand for resentencing. As the written sentence reads now, it would appear that the incar-cerative term is to run consecutively to the probationary terms. Consequently, we remand for the trial court to correct the written sentence to conform to its oral pronouncement that the concurrent 4-year terms of probation are to run consecutively to the 3-year prison term.
JOANOS and ZEHMER, JJ., concur.